            Case 5:19-mc-00004-MMB Document 1 Filed 01/07/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHARLES M. BUTLER, III and
CHOLE BUTLER,                                           Cause No. _________________
                Plaintiffs,
       v.
UNIFIED LIFE INSURANCE COMPANY,
HEALTH PLANS INTERMEDIARIES
HOLDINGS, LLC, D/B/A HEALTH
INSURANCE INNOVATIONS, HEALTH
INSURANCE INNOVATIONS, INC.,
ALLIED NATIONAL, INC., NATIONAL
BROKERS OF AMERICA, INC., THE
NATIONAL CONGRESS OF EMPLOYERS,
INC., and DOES 1-10,
                Defendants.

                     PLAINTIFF’S MOTION TO ENFORCE SUBPOENA

       Plaintiffs, Charles M. Butler III and Chole Butler, by and through undersigned counsel,

hereby move for an order compelling Defendant National Brokers of America, Inc. to respond to

Plaintiffs’ subpoena to produce documents in compliance with Federal Rule of Civil Procedure

45. In support of this Motion, Plaintiffs hereby incorporate by reference, as if fully set forth

herein, the accompanying memorandum of law and exhibits. A proposed form of order is also

included.

                                            Respectfully submitted,

                                             /s/ Benjamin E. Gordon
                                            Benjamin E. Gordon (Pa. ID No. 311741)
                                            STRADLEY RONON STEVENS & YOUNG, LLP
                                            2005 Market Street, Suite 2600
                                            Philadelphia, PA 19103
                                            T: (215) 564-8000
                                            F: (215) 564-8120
                                            E: bgordon@stradley.com
                                             - and -
         Case 5:19-mc-00004-MMB Document 1 Filed 01/07/19 Page 2 of 2



                                    John Morrison, Esq. (of counsel)
                                    MORRISON SHERWOOD
                                    WILSON DEOLA PLLP
                                    401 North Last Chance Gulch, P.O. Box 557
                                    Helena, Montana 59624
                                    T: (406) 442-3261
                                    F: (406) 443-7294
                                    E: john@mswdlaw.com
                                    Attorneys for Plaintiffs,
                                    Charles M. Butler, III and Chole Butler


Dated: January 7, 2019




                                     -2-
